Per Curiam:
This appeal is from an intérlocutory judgment overruling demurrers to the complaint.
The complaint alleges, in substance, that the defendants Green and Oppenlieim are members of the firm of Green & Co., and that, the defendants Davies and Gorman are employees of such firm that at the time stated the defendants entered into an agreement to injure the plaintiff in his good name and reputation for the purpose of ruining and destroying him as a competitor in business, by causing the customers of the plaintiff to believe that he was insane and not capable of attending to his business or affairs; that he was an rresponsible person and ought not to be at large. The complaint then sets out the specific act which each of the defendants did and alleges that such acts were in accordance with such prearranged plan and that by reason thereof plaintiff has been damaged to the extent of $20,000.
We think the demurrers were properly overruled. There is but one cause of action stated and that is that the plaintiff has been damaged by the united action of all of the defendants in pursuance of an agreement between them to accomplish an illegal purpose. If it be true, as alleged, that defendants did enter into an agreement to injure the reputation or business of the plaintiff by causing-it to be believed by his friends or customers that he is insane, unfit, to associate with and dangerous to be at large, and in the carrying out of the agreement he has been damaged, then all of the defendants are liable for the acts of each party to the agreement. They are joint tort feasors and for whatever injury has been done each and all are liable, (Rourke v. Elk Drug Co., 75 App. Div. 146.).
The judgment appealed from is, therefore, affirmed, with costs. *218with leave to the defendants, however, to withdraw demurrers and answer on payment of costs in this court and in the court below.
Present — Van Brunt, P. J., Patterson, Ingraham, McLaughlin and Laughlin, JJ.
Judgment affirmed, with costs, with leave to defendants to withdraw demurrers and answer on payment of costs in this court and in the court below.